Title: To George Washington from Thomas Paine, 17 March 1782
From: Paine, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia March 17th 1782
                        
                        You will do me a great deal of pleasure if you can make it convenient to yourself, to spend part of an
                            Evening at my Apartments and eat a few Oysters on a Crust of Bread and Cheese; for besides the favor you will do me, I
                            want much to consult with you on a matter of public business tho of a secret nature, which I have already mentioned to Mr
                            Morris, whom I likewise intend to ask, as soon as yourself shall please to mention the Evening when.
                        Tho’ it is impossible to find out what the British will do by finding what they ought to do, yet I have been
                            turning over in my mind the circumstances connected with the probable evacuation of Charlestown, in order to come at their
                            line of policy on that measure, and as it is a rainy morning, with no inducement to go out, and I am sitting at leisure I
                            will take the liberty of communicating them to you.
                        The foundation of the measure, as well as of the (now) general opinion is that if they cannot reinforce they
                            must evacuate.
                        2dly That being a Ministerial post, Gen. Clinton must wait either for positive or discretionary orders.
                        3d That as it is now a losing game, (I am much inclined to believe) the Ministry will only give discretionary
                            orders.
                        4thly That as Clinton sees the Ministry are pushing the matter off their own shoulders on him, he has
                            likewise pushed it from himself upon a Council of War, and this I take to have been the subject of Debate, and not whether
                            N. York or Charlestown should be evacuated as mentioned in General Heath’s information.
                        5th That orders to prepare for evacuation have been sent, and probably have been accompanied with instructions
                            not to do it till further orders, unless the Commanding Officer at Charlestown sees necessity.
                        6th But while these matters were acting a New Circumstance has arisen, not at that time known which is the
                            miscarriage of Count de Guichen (whose sailing, probably, produced in a principal degree, the discretionary instructions
                            upon the Ministry) and the sailing of Admiral Rodney by which he will be first in the West Indies—and as Charleston will
                            from these two events be safe for a longer time; I think it is probable that the evacuation will be delayed.
                        Now all this reasoning may be wrong, because they act without reason. I am your Excellency’s Obliged and Obt
                            Hble Servant
                        
                            Thomas Paine
                        
                    